Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 6/03/2019 has been considered by the examiner.  
Response to Amendment
2.	The amendment filed October 5th, 2021 has been entered. Currently, claims 1-9 remain pending in the application. Independent claim 1 was amended by Applicant, without the addition of new matter, to include structural limitations that further narrow the scope of the claims. Also, a claim objection that was previously missed in the non-final rejection mailed 07/06/2021 is added below. 
Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome the previous 35 USC § 103 rejection of claims 1-9 recited in the Non-Final Office Action mailed 07/06/2021. 
Applicant’s arguments, see Remarks on Pages 4-5, filed 10/05/2021, with respect to the rejection of claims 1-9 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made for the claim limitations that changed the scope of the claims. Nonetheless, the primary reference, Falco (U.S. Patent No. 6695093), remains applicable to the new grounds of rejection as this reference discloses the crux of the structural elements being claimed in this instant application. Additionally, the secondary references, Leigh et al. (U.S. Patent No. 6006857) and Mills (U.S. Patent 3736929), are included as teaching the pertinent secondary features of the amended claims of this instant application. Overall, the combination of these references are observed in a new perspective, with regards to the inclusion of additional references.
In response to Applicant’s introduction of new structural limitation into claim 1 a new rejection is given below accounting for the new change of scope: The most relevant prior art of record include Falco (U.S. Patent No. 6695093), Leigh et al. (U.S. Patent No. 6006857), Smith (U.S. Patent Pub. No. 20140190493), Mills (U.S. Patent 3736929), Purcell et al. (U.S. Patent Pub. No. 20080144871), and Falco et al. (U.S. Patent Pub. No. 20100300460, hereinafter Falco’460)
Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, line 2, rephrase “the embedding structure” to read --the mutually embedding structure-- as recited in claim 5, line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Falco (U.S. Patent No. 6695093) in view of Leight et al. (U.S. Patent No. 6006857) and in further view of Smith (U.S. Patent Pub. No. 20140190493) and Mills (U.S. Patent No. 3736929) and Purcell et al. (U.S. Patent Pub. No. 20080144871). 
Regarding claim 1, Falco discloses (Col. 5, lines 36-44; Col. 7, line 43; Col. 8, lines 7-12, 22, 27-35, 60-67; Figure 5) an ear plug 200 (Figure 5, earplug 200) with enhanced wearing comfortability (Col. 8, lines 60-67, e earplug comfortably takes the bend of the ear canal because of the flexible yet stiff characteristics of the stem member) comprising: a main guide body 202 (Col. 7, line 43, body 202 in the form of a shell), provided with a guide portion 208 (Col. 8, line 22 and Figure 5, second end 208), a compression portion 215 (Col. 8, lines 34-35 and Figure 5, tapered portion 215 of stem channel 212) that extends from (Figure 5, tapered portion 215 extends from end portion 213) the guide portion 208, and a stop portion 206 (Col. 8, line 7-8, free end 206 has an opening 210) that extends from (Figure 5, opening 210 extends from tapered portion 215 of stem channel 212) the compression portion 215, wherein a connecting cavity 213 (Col. 8, line 22 and Figure 5, retaining section 230 at end portion 213 of stem channel 212) is provided inside the guide portion 208, and an opening portion 210 (Col. 8, line 7-8, free end 206 has an opening 210) is provided inside the stop portion 206; a supporting stem 204 (Col. 7, line 43, stem member 204), which is provided with a connecting section 230 (Col. 8, line 22 and Figure 5, retaining section 230) that enables embedding (Col. 8, line 22 and Figure 5, retaining section 230 engages a closed front end portion 213 of the body 202) into the connecting cavity 213, such that the connecting section 230 is embedded (Col. 8, lines 27-34, The retaining section 230 is designed to retain the stem member 204 within the stem channel 212 and in the illustrated embodiment, the retaining section 230 comprises a spherical ball member 222 which is intimately received within an end portion 213 of the stem channel 212 which has a complementary shape as the spherical member 222 so that the stem member 204 is securely inserted and retained within body 202) within a material of the guide portion 208, an extended section 226 (Col. 8, line 35 and Figure 5, portion of shaft 226 located at a  tapered potion 215 of stem channel 212) that extends (Figure 5, shaft 226 extends from retaining section 230) from the connecting section 230, and a securing section 226 (Col. 8, line 35 and Figure 5, portion of shaft 226 located at opening 210) that extends (Figure 5, portion of shaft 226 at opening 210 extends from portion of shaft 226 at tapered portion 215) from the extended section 226 (Col. 8, line 35 and Figure 5, portion of shaft 226 located at a  tapered potion 215 of stem channel 212) and embeds (Col. 8, lines 7-12 and Figure 5, The free end 206 has an opening 210 formed therein for receiving the stem member 204 and the opening 210 acts as an entrance to a stem channel 212 which is complementarily shaped as the stem member 204 so that the stem member 204 is intimately received therein in a retaining manner) within the opening portion 210. 
However, Falco fails to explicitly disclose that a filling cavity is provided inside the compression portion, moreover, the filling cavity interconnects the connecting cavity and the opening portion; an extended section is positioned inside the filling cavity; the securing section is provided with an air passage, which enables air to pass therethrough from an exterior of the main guide body and circulate to an interior of the filling cavity, the air passage comprising a continuous elongate cutout portion extending along an outer periphery of the securing section from a first end of the securing section to a second end of the securing section; and a filler material provided with plasticity, which fills the interior of the filling cavity and causes an air chamber to form between the filler material and the stop portion and contain air, such that, air enters the air chamber through the air passage and cause the compression portion to form its original state; whereby when the compression portion is pressed and constricted, the compression portion compresses the air within the air chamber through the filler material, thereby expelling the air through the air passage and causing the compression portion to form a compressed state; and after releasing the pressure on the compression portion, air enters the air chamber through the air passage and squeezes the filler material, thereby causing the compression portion to return to an original state from a compressed state.
Leight discloses (Col. 2, lines 8, 10, 12, 14, 22-23, 47-48, 59-61, 63; Figure 2) an analogous earplug 10 (Col. 2, line 8, ear plug 10; Col. 6, line 36, comfortably fit into a person's ear canal) wherein a filling cavity 14 (see Modified Figure 1 below, middle area of passage 14) is provided inside the analogous compression portion 20 (Col. 2, lines 47-48, shell forward portion 20); moreover, the filling cavity 14 interconnects (see Modified Figure 1 below, filling cavity 14 is between the connecting cavity and opening portion) the analogous connecting cavity 18 (Col. 2, line 12, passage forward end 18) and the analogous opening portion 42 (see Modified Figure 1 below, opening proximal the neck part 42 of the passage); an analogous extended section 72 (Col. 2, line 59, shaft 72) is positioned inside (see Modified Figure 1 below, shaft 72 is inside the middle area of passage 14) the filling cavity 14.

    PNG
    media_image1.png
    272
    358
    media_image1.png
    Greyscale

It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the extended section and compression portion of Falco, such that a diameter of the compression portion is greater than the diameter of the extended section so that there is a filling cavity therein, as taught by Leight, in order to provide an improved earplug with an improved compression portion that has a filling cavity for fitting an extended section of the shaft therein with a diameter greater than that of the shaft allowing for the shaft to slidably engage so as to form a single unit with the main guide body (Leight, Col. 2, lines 59-61).
However, the combination of Falco in view of Leight fails to explicitly disclose that the securing section is provided with an air passage, which enables air to pass therethrough from an exterior of the main guide body and circulate to an interior of the filling cavity, the air passage comprising a continuous elongate cutout portion extending along an outer periphery of the securing section from a first end of the securing section to a second end of the securing section; and a filler material provided with plasticity, which fills the interior of the filling cavity and causes an air chamber to form between the filler material and the stop portion and contain air, such that, air enters the air chamber through the air passage and cause the compression portion to form its original state; whereby when the compression 
Smith teaches (Paragraphs 28-29, 39, 43, 46-47; Figures 2, 4B, 5) an analogous earplug 1 (Paragraphs 28-29 and Figure 2, hearing protection device 1 with earplug body 100, attenuator case 200, and attenuator insert 300) with an analogous stem 300,310 (Paragraph 29 and Figures 2 and 5, attenuator insert 300 with handle 310) that has an analogous securing section (Paragraph 43 and Figures 2 and 5, round body of attenuator insert 300 adapted to fit into attenuator case 200) provided with an air passage (Paragraph 47 and Figures 2, 4B, and 5, when zero-attenuation groove 330 of the attenuator insert 300 may align with the distal opening 224 of the attenuator case 200 such that sound waves may enter the distal opening 224 unimpeded by the attenuator insert 300), which enables air to pass therethrough from an exterior (Paragraph 47 and Figures 2, 4B, and 5, air travels from external atmosphere through zero-attenuation groove 300 and distal opening 224) of the analogous main guide body 100,200 (Paragraphs 28-29 and Figure 2, earplug body 100 with attenuator case 200) and circulate to an interior (Paragraph 47 and Figures 2, 4B, and 5, air travels from external atmosphere through zero-attenuation groove 300 and distal opening 224 into sound path channel 225) of the analogous filling cavity 225 (Paragraph 39 and Figure 4B, filling cavity defined by the sound path channel 225), the air passage (Paragraph 47 and Figures 2, 4B, and 5, zero-attenuation groove 330 of the attenuator insert 300 may align with the distal opening 224 of the attenuator case 200 such that sound waves may enter the distal opening 224 unimpeded by the attenuator insert 300) comprising a continuous elongate cutout portion (Paragraph 47 and Figure 5, zero-attenuation groove 330) extending along an outer periphery (Paragraph 47 and Figure 5, zero-attenuation groove 330 extends along an outer periphery of the round body of attenuator insert 300) of the analogous securing section (Paragraph 43 and Figures 2 and 5, round body of attenuator insert 300 adapted to fit into attenuator case 200) from a first end 320 (Paragraph 46 and Figure 5, sloped distal surface 320 of round body round body of attenuator insert 300) of the analogous securing section (Paragraph 43 and Figures 2 and 5, round body of attenuator insert 300 adapted to fit into attenuator case 200) to a second end (Paragraph 46 and Figure 5, proximal surface of round body of attenuator insert 300 located opposite to the sloped distal surface 320) of the analogous securing section (Paragraph 43 and Figures 2 and 5, round body of attenuator insert 300 adapted to fit into attenuator case 200). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify an outer surface of the securing section Falco in view of Leight, to include a continuous elongate cutout portion on an outer periphery from a first end to a second end, as taught by Smith, in order to provide an improved earplug with a continuous elongate cutout that allows for an air passage to be formed within the earplug main guide body for airflow with the external environment through the cutout for zero-sound attenuation (Smith, Paragraph 47).
However, the combination of Falco in view of Leight in view of Smith fails to explicitly disclose a filler material provided with plasticity, which fills the interior of the filling cavity and causes an air chamber to form between the filler material and the stop portion and contain air, such that, air enters the air chamber through the air passage and cause the compression portion to form its original state; whereby when the compression portion is pressed and constricted, the compression portion compresses the air within the air chamber through the filler material, thereby expelling the air through the air passage and causing the compression portion to form a compressed state; and after releasing the pressure on the compression portion, air enters the air chamber through the air passage and squeezes the filler material, thereby causing the compression portion to return to an original state from a compressed state.
(Col. 1, lines 5, 31-34, 50-53; Col. 2, lines 40-41; Col. 3, line 65; Col. 4, line 1, lines 65-67; Col. 5, lines 1-2; Col. 6, lines 5-9, 15-21, 54-55; Col. 7, lines 6-13, 49-52; Figure 11) an analogous earplug 10 (Col. 1, line 5, self-shaping earplug; see Modified Figure 2a below, earplug 10) with filler material 2 (Col. 3, line 65, filler material within the cavities 11 and 12; see Modified Figure 2a below, filler material 2) provided with plasticity (Col. 4, line 1, highly plastic and displaceable) which fills (Col. 3, line 65, filler material within the cavities 11 and 12) the interior of an analogous filling cavity 11, 12 (Col. 3, line 65, cavities 11 and 12) and causes an air chamber 90 (Col. 7, line 11, interior air side 90 of the earplug; Col. 6, lines 54-55, The enlargement 90 may be hollow filled only with air) to form and contain air (Col. 6, lines 54-55, The enlargement 90 may be hollow filled only with air), such that, air enters (Col. 7, lines 6-12, The cap is preferably formed with a center hole through which a static pressure leak is provided by means of a tube 93 opening into the interior air side 90 of the earplug at one end and into the outer air through a puller handle 94 at the other end) the air chamber 90 (Col. 7, line 11, interior air side 90; Col. 6, lines 54-55, The enlargement 90 may be hollow filled only with air) through an analogous air passage 93 (Col. 7, line 10, tube 93; see Modified Figure 2a below, although the earplug does not have an analogous stem, the tube 93 is an analogous air passage as it allows air to circulate from the exterior of the main body to the interior portion of the filling cavity 11) and causes an analogous compression portion 1 (see Modified Figure 2a below, compression portion 1 comprising both cavities 11 and 12 located on the two sides of the earplug) to form its original state (Col. 2, lines 40-41, The earplug retains its initial shape except when stressed and employed; Col. 4, lines 65-67, Col. 5, lines 1-2, equalization of air pressure on either side of the earplug can be achieved with a hollow tube if the aperture is partially occluded by silicone grease, oil or other highly viscous liquid as shown at 31); whereby when the analogous compression portion 1 (see Modified Figure 2a below, compression portion 1 comprising both cavities 11 and 12 located on the two sides of the earplug) is pressed and constricted (Col. 1, lines 50-53, The earplug is constructed such that one partially compressed cavity is placed into the auditory canal), the analogous compression portion 1 (see Modified Figure 2a below, compression portion 1 comprising both cavities 11 and 12 located on the two sides of the earplug) compresses (see Modified Figure 2b below, when the user presses on the compression portion the air in the interior air side chamber 90 is compressed and pushed away from the air chamber 90) the air within the air chamber 90 (Col. 7, line 11, interior air side 90; Col. 6, lines 54-55, The enlargement 90 may be hollow filled only with air) through (see Modified Figure 2b below, the filler material 2 within cavity 12 is compressed and expanding towards cavity 11, ultimately pushing air out of the earplug) the filler material 2 (Col. 3, line 65, filler material within the cavities 11 and 12; see Modified Figure 2a below, filler material 2), thereby expelling (see Modified Figure 2b below, when the user presses on the compression portion 1, the air in the interior air side chamber 90 is compressed and expelled outwards through the air passage tube 93) the air through (Col. 7, lines 9-13, a static pressure leak is provided by means of a tube 93 opening into the interior air side 90 of the earplug at one end and into the outer air through a puller handle 94 at the other end) the analogous air passage 93 (Col. 7, line 10, tube 93; see Modified Figure 2a below, although the earplug does not have an analogous stem, the tube 93 is an analogous air passage as it allows air to circulate from the exterior of the main body to the interior portion of the filling cavity 11) and causing the analogous compression portion 1 (see Modified Figure 2a below, compression portion 1 comprising both cavities 11 and 12 located on the two sides of the earplug) to form (see Modified Figure 2b below, as air leaves the air chamber 90 through the air passage 93 the volume of the filling cavity 12 is decreasing) a compressed state (Col. 6, lines 5-9, To facilitate insertion of the earplug, one of the cavities is initially squeezed down such that it is a pointed shape. This compression will cause the filler material in the earplug to expand the other cavity); and after releasing (Col. 6, lines 15-21, After a short period of time the filler material flows or is driven back into the cavity 12 from the cavity 11 and thereby cause the cavity 12 to expand such that the outer wall thereof makes intimate contact with the thin, stiff layer of flesh lining the boney auditory meatus) the pressure (Col. 6, lines 6-7, one of the cavities is initially squeezed) on the analogous compression portion 1 (see Modified Figure 2a below, compression portion 1 comprising both cavities 11 and 12 located on the two sides of the earplug), air enters (see Modified Figure 2c below, when the compression is released the filler material 2 moves from filling cavity 11 to filling cavity 12 allowing space and providing suction for air to enter the air chamber 90) the air chamber 90 (Col. 7, line 11, interior air side 90; Col. 6, lines 54-55, The enlargement 90 may be hollow filled only with air) through (see Modified Figure 2c below, when the compression is released the filler material 2 moves from filling cavity 11 to filling cavity 12 allowing space and providing suction for air to enter the air chamber 90 through the air passage tube 93) the analogous air passage 93 (Col. 7, line 10, tube 93; see Modified Figure 2a below, although the earplug does not have an analogous stem, the tube 93 is an analogous air passage as it allows air to circulate from the exterior of the main body to the interior portion of the filling cavity 11) and squeezes (see Modified Figure 2c below, when the compression is released and air enters the chamber 90 the air squeezes the filler material 2 within cavities 11 and 12, expanding the ear plug to conform into the shape of the ear canal) the filler material 2 (Col. 3, line 65, filler material within the cavities 11 and 12; see Modified Figure 2a below, filler material 2), thereby causing the analogous compression portion 1 (see Modified Figure 2a below, compression portion 1 comprising both cavities 11 and 12 located on the two sides of the earplug) to return (Col. 7, lines 49-52, expanded cavity elastically attempts to return to its initial dimensions to expand the previously compressed cavity portion) to an original state (Col. 2, lines 40-41, The earplug retains its initial shape except when stressed and employed; Col. 4, lines 65-67, Col. 5, lines 1-2, equalization of air pressure on either side of the earplug can be achieved with a hollow tube if the aperture is partially occluded by silicone grease, oil or other highly viscous liquid as shown at 31) from a compressed state (Col. 6, lines 5-9, To facilitate insertion of the earplug, one of the cavities is initially squeezed down such that it is a pointed shape. This compression will cause the filler material in the earplug to expand the other cavity).

    PNG
    media_image2.png
    691
    621
    media_image2.png
    Greyscale

It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the filling cavity of Falco in view of Leight in view of Smith, so that the filling cavity comprises a filling material and an air chamber for expelling air through an air passage when the filling cavity is in a compressed state, as taught by Mills, in order to 
However, the combination of Falco in view of Leight in view of Smith in view of Mills fails to explicitly disclose an air chamber formed between the filler material and the stop portion.
Purcell teaches (Paragraphs 36-38; Figure 15) an analogous earplug (Paragraphs 36-38 and Figure 15, earplug with first resilient bladder 22 and second resilient bladder 42) with an analogous air chamber 3 (see Modified Figure 3 below, air chamber 3 formed between the filler material 2 and stop portion 1) formed between (see Modified Figure 3 below, air chamber 3 formed between the filler material 2 and stop portion 1) the analogous filler material 2 (Paragraph 36 and Figure 15, the first resilient bladder 22 comprises a resilient material layer 34 surrounding a resilient material layer 34; see Modified Figure 3 below, filler material 2 comprising the resilient material layers 34) and the analogous stop portion 1 (see Modified Figure 3 below, stop portion 1).

    PNG
    media_image3.png
    268
    341
    media_image3.png
    Greyscale

It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the air chamber of Falco in view of Leight in view 
Regarding claim 2, the combination of Falco in view of Leight in view of Smith in view of Mills in view of Purcell discloses the invention as described above, and further discloses (in Figure 11 of Mills) the compression portion (see Modified Figure 4 below, compression portion) is further assembled (see Modified Figure 4 below, compression portion includes first and second compression areas) from a first compression area (see Modified Figure 4 below, first compression area) connected (see Modified Figure 4 below, the first compression area is connected to the guide portion at the tip of the earplug body) to the guide portion (see Modified Figure 4 below, guide portion) and a second compression area (see Modified Figure 4 below, second compression area) that extends (see Modified Figure 4 below, second compression area extends from first compression connected by the commissure) from the first compression area (see Modified Figure 4 below, first compression area) and connects (see Modified Figure 4 below, second compression area is next to and connects with the stop portion) with the stop portion (see Modified Figure 4 below, first compression area).

    PNG
    media_image4.png
    391
    516
    media_image4.png
    Greyscale

Regarding claim 3, the combination of Falco in view of Leight in view of Smith in view of Mills in view of Purcell discloses the invention as described above, and further discloses (in Col. 1, line 46 and Figure 11 of Mills) the filling cavity 11, 12 (see Modified Figure 4 below, filling cavity includes both first and second filling cavities) is further assembled (see Modified Figure 4 below, filling cavity includes both first and second filling cavities) from a first filling cavity 12 (see Modified Figure 4 below, first filling cavity 12) that is positioned inside (see Modified Figure 4 below, first filling cavity 12 is located inside first compression area) the first compression area 13 (see Modified Figure 4 below, first compression area 13) and a second filling cavity 11 (see Modified Figure 4 below, second filling cavity 11) that is positioned inside (see Modified Figure 4 below, second filling cavity 11 located inside second compression area) the second compression area 14 (see Modified Figure 4 below, second compression area) and connects (see Modified Figure 4 below, the second filling cavity connects with the air passage tube 93) with the air passage 93 (see Modified Figure 4 below, air passage 93); moreover, the first filling cavity 12 (see Modified Figure 4 below, first filling cavity 12) and the second filling cavity 11 (see Modified Figure 4 below, second filling cavity 11) are interconnected (Col. 1, line 46, two cavities connected by a commissure). 
Regarding claim 4, the combination of Falco in view of Leight in view of Smith in view of Mills in view of Purcell discloses the invention as described above and further discloses (in Col. 3, line 65, and Figure 11 of Mills) the filler material 2 (Col. 3, line 65, filler material within the cavities 11 and 12; see Modified Figure 4 below, filler material 2) fills (see Modified Figure 4 below, filler material 2 fills first filling cavity 12) the first filling cavity 12 (see Modified Figure 4, first filling cavity 12) and a portion (see Modified Figure 4 below, filler material fills a portion of second filling cavity as there is an air chamber 90 in the second filling cavity) of the second filling cavity 11 (see Modified Figure 4, second filling cavity 11), thereby causing an air chamber 90 (see Modified Figure 4, air chamber 90) to form inside (see Modified Figure 4 below, air chamber 90 is formed in the second filling cavity 11) the second filling cavity 11 (see Modified Figure 4 below, second filling cavity 11). 
Regarding claim 7, the combination of Falco in view of Leight in view of Smith in view of Mills in view of Purcell discloses the invention as described above, and further discloses (in Col. 8, lines 7-8, 22, and Figure 5 of Falco) both the guide portion 208 (Col. 8, line 22 and Figure 5, second end 208) and the stop portion 206 (Col. 8, line 7-8, free end 206 has an opening 210) assume an umbrella form (Figure 5, second end 208 and free end 206 both form an umbrella form).
Regarding claim 8, the combination of Falco in view of Leight in view of Smith in view of Mills in view of Purcell discloses the invention as described above, and further discloses (in Col. 3, line 65, Col. 4, line 41, and Figure 11 of Mills) the filler material 2 (Col. 3, line 65, filler material within the cavities 11 and 12; see Modified Figure 4 above, filler material 2) is formed (Col. 4, line 41, filler used was silicone) from silicone material (Col. 4, line 41, silicone putty).
Regarding claim 9, the combination of Falco in view of Leight in view of Smith in view of Mills in view of Purcell discloses the invention as described above, and further discloses (in Col. 7, line 43, Col. 8, lines 18-19, and Figure 5 of Falco) the supporting stem 204 (Col. 7, line 43, stem member 204) further comprises a holding section 221 (Col. 8, lines 18-19 and Figure 5, first end 220 has a first annular section 221 for ease of gripping the stem member 204) extending (Figure 5, first end 220 extends from shaft 226 at opening 210) from the securing section 226 (Col. 8, line 35 and Figure 5, shaft 226 at opening 210) toward (Figure 5, first annular section 22 extends towards the outer side of the opening portion ) an outer side (Figure 5, outer side of opening 210) of the opening portion 210 (Col. 8, line 7-8, free end 206 has an opening 210), and the holding section 221 extends to the exterior (Figure 5, first annular section 221 extends exterior of shell 202) of the main guide body 202 (Col. 7, line 43, body 202 in the form of a shell).
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Falco (U.S. Patent No. 6695093) in view of Leight et al. (U.S. Patent No. 6006857) in view of Smith (U.S. Patent Pub. No. 20140190493) in view of Mills (U.S. Patent No. 3736929) in view of Purcell et al. (U.S. Patent Pub. No. 20080144871) and in further view of Falco’460 et al. (U.S. Patent Pub. No. 20100300460). 
Regarding claim 5, the combination of Falco in view of Leight in view of Smith in view of Mills in view of Purcell discloses fails to explicitly disclose wherein a mutually embedding structure is formed between the opening portion and the securing section.
Falco’460 teaches an analogous earplug (Paragraph 29 and Figure 1, earplug 10 with tip 20 and stem 30) wherein a mutually embedding structure 80,81 (Paragraph 43 and Figures 2 and 7, member 50 of stem 30 has tabs 80 which are received in pockets 81 of cavity 26 of tip 20) is formed between the analogous opening portion (Paragraph 33 and Figure 7, A rearward facing recessed cavity 26 bores into the tip 20 from the rear face 25 in the forward direction) and the analogous securing section (Paragraph 43 and Figure 2, lower half portion of member 50 which includes the tabs 80).

Regarding claim 6, the combination of Falco in view of Leight in view of Smith in view of Mills in view of Purcell in view of Falco’460 discloses the invention as described above, and further discloses (in  of Falco’460) the mutually embedding structure 80,81 comprises a first embedding portion 81 (Paragraph 43 and Figure 7, pockets 81 of cavity 26 of tip 20) positioned at the opening portion (Paragraph 33 and Figure 7, A rearward facing recessed cavity 26 bores into the tip 20 from the rear face 25 in the forward direction) and a second embedding portion 80 (Paragraph 43 and Figure 2, member 50 of stem 30 has tabs 80) positioned on the securing section (Paragraph 43 and Figure 2, lower half portion of member 50 which includes the tabs 80) and embeds into (Paragraph 43 and Figures 2 and 7, member 50 of stem 30 has tabs 80 which are received in pockets 81 of cavity 26 of tip 20) the first embedding portion 81.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Examiner, Art Unit 3786
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786